                                                       Case Number:20-003544-CI
            Case 8:20-cv-01977-CEH-TGW Document 1-2 Filed 08/25/20 Page 1 of 4 PageID 9
Filing #   110935562 E-Filed 07/28/2020 06:10:41 PM

                                                     EXHIBIT "A"


                   IN THE CIRCUIT COURT OF THE SIXTH JUDICIALCIRCUIT
                                  IN AND FOR PINELLAS              COUNTY, FLORIDA

            LEONARD    COLE,                                                   CIVIL DIVISION


                 Plaintiff                                                     CASE NO.:

            V




            THE WENDY'S COMPANY d/b/a                  WENDY'S,

                 Defendant.
                                                                       i


                                   COMPLAINT AND DEMAND FOR JURY TRIAL


                 The Plaintiff, LEONARD             COLE, by and through the undersigned counsel, hereby sues the

           Defendant, THE WENDY'S COMPANY d/b/a WENDY'S, and alleges:

                                                            Jurisdiction


           1.    This is     an   action for   damages,    which exceeds        Thirty   Thousand Dollars    ($30,000.00)

                 exclusive of interest and costs, and otherwise within this Court's jurisdictionallimits.


                                                                Venue


           2.    Venue is proper in Pinellas         County in that   all of the acts    complained of herein occurred in

                 Pinellas County, Florida.


                                                               Parties


           3.    At all times material hereto, the         Plaintiff, LEONARD COLE (hereinafter referred              to    as




                 "Plaintiff'), was and is      a   resident of Pinellas    County, Florida, and is   otherwise sui juris.


           4.    At all times material hereto, the Defendant, THE WENDY'S COMPANY d/b/a WENDY'S


                 (hereinafterreferred to as "Defendant"),was and is a Foreign Profit Corporation authorized




***ELECTRONICALLYFILED 07/28/2020 06:10:39 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:20-cv-01977-CEH-TGW Document 1-2 Filed 08/25/20 Page 2 of 4 PageID 10




          to do business in the State of Florida and             doing   business in   Clearwater, Pinellas County,

          Florida.


                                                  General Allegations


5.        At all times material           hereto, and specifically        on   April 18, 2019,      Defendant   owned,

          managed, controlled, operated, and/or maintained the premises                    located at 3335 Ulmerton


          Road, Clearwater, FL 33762,             in Pinellas   County.

6.        On   or   about   April 18, 2019,        Plaintiff   was a   business invitee of Defendant's        premises

          located at 3335 Ulmerton Road,             Clearwater, FL      33762.


7.        While on Defendant's premises, Plaintiff slipped and fell               on a   transitory foreign substance

          that was   on   the floor.


                                               Negligence Against Defendant

          Plaintiffre-allegesand restates the allegations in paragraphs 1 through 7 as if fully set forth

herein.


8         Defendant owed       a   duty to Plaintiff and all     other business invitees to    provide a reasonably

          safe environment.


9-        On   April 18, 2019, Defendant,             breached its     non-delegable duty      owed to Plaintiff by


          engaging in the following         acts of commission or omission:


               a.   Negligently failing       to maintain the floor of the         premises    in   a   reasonably   safe


                    condition,     to   wit, allowing   a   liquid   to accumulate on the     floor, and prevent the

                    dangerous      conditions from occurring;


               b.   Negligently failing      to   warn or      adequately warn    of the   dangerous condition       that


                    existed at the time of the Plaintiff's incident;
Case 8:20-cv-01977-CEH-TGW Document 1-2 Filed 08/25/20 Page 3 of 4 PageID 11




           c.   Negligently failing to place barricades, wet               floor   signs,   or   other   marking    devices


                utilized to alert customers such          as   the Plaintiffof the    dangerous condition, to            whit


                the   liquid, that existed at the time o f Plaintiff's incident;

           d.   Negligentlyfailing to remove said liquid from the floor of the premises;

           e.   Negligently failing            to correct the hazardous condition of the            premises   when the


                Defendant knew            or   should have known that the       general public visits      said premises


                and    specificallythe Plaintiff herein.

   10.     The      specific manner in which Plaintiff was injured was                foreseeable to Defendant and


           Defendant knew         or     should have known the       specific risks ofharm to       Plaintiff as    a   result


           of Defendant's negligence.


   11.     As   a   direct and   proximate result       of Defendant's     negligence, Plaintiff          suffered bodily


           injury     and   resulting physical         and mental      pain    and   suffering, disability, physical

           impairment, disfigurement, mental anguish, inconvenience, loss                           of   capacity   for the


           enjoyment        of   life,    loss of   earnings     and   impairment      of   earning capacity        and/or


           permanent aggravation of a pre-existing condition, and further incurred hospital bills,

           medical bills, and/or other bills           as a   result of sais   injuries. The injuries to     Plaintiff    are



           either permanent        or
                                         continuing in nature and Plaintiffwill continue to suffer the                  losses


           in the future.


         WHEREFORE, the Plaintiff respectfully demands judgment against the Defendant for

damages, costs, and interest, if or when applicable, and               all other relief this Court deems           just and

appropriate.

                                          DEMAND FOR JURY TRIAL
Case 8:20-cv-01977-CEH-TGW Document 1-2 Filed 08/25/20 Page 4 of 4 PageID 12




         The   Plaintiff,   LEONARD   COLE, hereby demands trial byjury o f all issues   so   triable as   a



matter o f right.




Dated:   July 28,2020
                                                         RUBENSTEIN       LAW, P.A.
                                                         Attorneys for Plaintiff
                                                         9130 S. Dadeland Blvd., Suite PH
                                                         Miami, FL 33156
                                                         Phone: (305) 661-6000
                                                         Fax: (305) 670-7555
                                                         Email:


                                                                                              com




                                                         By: /s/ Samantha Reid
                                                             SAMANTHA REID
                                                             Florida Bar No.: 120129
